DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the application filed on 05/10/2021.  
Claim(s) 1-17 is/are pending in the application.

Allowable Subject Matter
Claim(s) 1-17 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claim(s) 1-17 was/were carefully reviewed and a search with regards to independent claim(s) 1, 14, 17 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 1-17 and specifically independent claim(s) 1, 14, 17, the prior art search was found to neither anticipate nor suggest a system/method/medium, comprising: obtaining a plurality of images based on image capturing by a plurality of imaging devices; obtaining viewpoint information for specifying a position of a virtual viewpoint and a view direction from the virtual viewpoint; and generating a plurality of virtual viewpoint contents each of which corresponds to one of a plurality of image formats based on the common plurality of obtained images and the obtained viewpoint information, wherein the plurality of image formats is image formats whose numbers of virtual viewpoints specified by the viewpoint information used for generation of the virtual viewpoint contents are different from one another (emphasis added).

	Pesonen (US 2020/0036955 A1) seems to be the most relevant art found in the prior art search. Pesonen teaches a method, comprising: obtaining a plurality of images based on image capturing by a plurality of imaging devices; obtaining viewpoint information for specifying a position of a virtual viewpoint and a view direction from the virtual viewpoint; and generating a plurality of virtual viewpoint contents each of which corresponds to one of a plurality of image formats based on the common plurality of obtained images and the obtained viewpoint information. However, Pesonen does not seem to teach the method, wherein the plurality of image formats is image formats whose numbers of virtual viewpoints specified by the viewpoint information used for generation of the virtual viewpoint contents are different from one another.
	
It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Eum et al. (US 2017/0034449 A1);
Lee et al. (US 2014/0185749 A1);
Choi (US 2013/0278729 A1); 
Han et al. (US 2011/0126160 A1); and
Kotani (US 2011/0102596 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612